OPIUIÓX DISIDENTE DEU
JUEZ ASOCIADO SR. WOLF.
Mi disentimiento en este caso se funda en la proposición de que las controversias principales no deben ser resueltas antes de sor oídas. Si bien la existencia de un testamento podría poner y probablemente pondría' fin a la administra-*166ción, la administradora tiene derecho a negar la existencia de nn testamento, o qne éste fnera probado debidamente. Annqne no es probable, pnede qne baya habido otras razones por las cnales debía continuar la administración. Si el tes-tamento no era válido, la capacidad de ella no había termi-nado. Los mismos hechos de qne dependía sn derecho a proceder no deben asumirse contra ella' para desestimar una apelación, sino qne el caso debió haberse oído sobre sus méritos.